DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  ROBERT EUGENE SIMMONS, JR.,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-628

                         [December 15, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case Nos. 50-2021-CF-
0002486-XXXX-MB and 50-2022-CA-000916-XXXX-MB.

  Robert Eugene Simmons, Jr., West Palm Beach, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and ARTAU, JJ., concur

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.